department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ---------------- telephone number -------------------- refer reply to cc psi b04 plr-114637-14 date date internal_revenue_service number release date index number ------------------------ ----------------------------------------------------- ------------------------- in re ruling_request legend taxpayer year x dear ------------------ -------------------- ------ ------------- this letter responds to your authorized representative’s letter of date requesting a ruling under sec_2642 that taxpayer substantially complied with the requirements of sec_2632 to allocate generation-skipping_transfer gst_exemption to two trusts the facts submitted and the representations made are as follows in year taxpayer made gifts with a total reported value of dollar_figurex to two trusts with gst tax potential taxpayer retained a tax professional to prepare her form_709 united_states gift and generation-skipping_transfer_tax return for year in preparing the form_709 the tax professional indicated that dollar_figurex of taxpayer’s available gst_exemption was no longer available and reported the allocation of this exemption on the wrong line of the form_709 law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual has gst_exemption amount which the individual or his executor can allocate to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable plr-114637-14 sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year is equal to the basic exclusion amount under sec_2010 for such calendar_year sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the unused portion of an individual’s gst_exemption is that portion of such exemption which has not previously been -- a allocated by such individual b treated as allocated under sec_2632 with respect to a direct_skip occurring during or before the calendar_year in which the indirect_skip is made or c treated as allocated under paragraph c with respect to a prior indirect_skip sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that an allocation of gst_exemption under sec_2632 that demonstrates an intent to have the lowest possible inclusion_ratio with respect to a transfer or a_trust shall be deemed to be an allocation of so much of the transferor’s unused gst_exemption as produces the lowest possible inclusion_ratio in determining whether there has been substantial compliance all relevant circumstances are to be taken into account including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant in this case based upon the facts submitted and the representations made we conclude that the form_709 contains sufficient information to constitute substantial compliance under sec_2642 with the requirements of sec_2632 to allocate dollar_figurex of taxpayer’s gst_exemption to the transfers to the trusts in year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-114637-14 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
